DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 6-8 are presented for examination.  Claims 1-5 and 9-10 have been cancelled. 
Election/Restrictions
Applicant’s election with traverse of Species C of Fig.7 and New claims 6-8 in the reply filed on 07/18/2022 is acknowledged, Election is considered without Traverse since no traversal ground was indicated in the reply dating 07/18/2022.  Claims 1-5 and 9-10 have been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “POWER GENERATION USING MOTION TRANSFORMATION OF ROTATING AND NON-RECIPROCATING PERMANENT MAGNETS”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 8 Line 7 recites “the reciprocating magnets” which does not point to the second arrangement and all magnets are reciprocating/moving.  Therefore, clarification is needed, may be add “of the second arrangement” to be clearer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and USC 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edwards et al. (US PG Pub 20120049674 hereinafter “Edwards”) and in view of Intrinsic Evidence (https://www.physics-and-radio-electronics.com/physics/magnetism/two-poles-of-magnet.html.) 
Re-claim 6, Edward discloses a power generation method (see claim 4, linear generator operable with shuttle for generating electrical power resulting from the linear movement of the shuttle, all done by the permanent magnets 12 , or 12a,12b and 26,28 which provide such movements, see claim 4 as well), comprising: rotating a first arrangement of permanent magnets (12): and transferring magnetic forces between rotational motion of the first arrangement of permanent magnets (12,12a,12b, P[0022, P[0024]], rotatable permanent magnet coincident with repelling and attracting of first and second permanent magnets 26, 28, therefore providing linear reciprocating movement of 24 of the shuttle 22) into reciprocating motion of one or more permanent magnets in a second arrangement (26,28, P[0023], movement of the magnets 26,28) , wherein the transferring includes: counteracting_ or balancing_ magnetic forces (attracting or repelling see P[0029], rotation of magnets 12 results in repelling and attracting magnets 26, 28) between permanent magnets in the first arrangement (12) and permanent magnets in the second arrangement (26,28): using opposite magnetic forces (repelling or attracting (P[0022],), reducing or neutralizing a torque or cogging when rotating the first arrangement, and reducing needed force and energy input (P[0032], improved efficiencies, also see P[32] indicated that measurable gains in efficiency is realized with the magnets arrangement, and torque is being reduced or neutralized by rotating magnets and linear moving magnets, also such arrangement provides stable linear movement as stated in P[0036], P[0008], current invention improves efficiency of power sources and enhances power output as torque is stabilized and neutralized running a steady and stable device with the current magnet setup).  


    PNG
    media_image1.png
    466
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    825
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    267
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    628
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    667
    1112
    media_image5.png
    Greyscale

Re-claim 7, Edward discloses  power generation method  comprising: rotating a first arrangement of permanent magnets (12, 12a,12b)- and transferring magnetic forces (repelling/attracting) between rotational motion (rotating magnets 12, 12a,12b) of the first arrangement of permanent magnets into reciprocating motion (moving reciprocating) of one or more permanent magnets (26,28, P[0008, rotating magnets provide repelling and attraction of second set of magnets therefore, provide linear reciprocating movement of the magnets in the second arrangement which move the shuttle, 24 is movement) in a second arrangement (26,28), wherein the transferring includes: counteracting magnetic forces (attracting or repelling , see P[0022]) between the permanent magnets in the first arrangement (12, 12a,12b, see Fig.1) and the one or more reciprocating permanent magnets (26,28) in the second arrangement (26,28) by magnetic forces of one or more other permanent magnets in the second arrangement or by magnetic forces (28,26) of one or more fixed (nonreciprocating) permanent magnets in the second arrangement: reducing or neutralizing a torque or cogging When rotating the first arrangement, and reducing needed force and energy input (repelling or attracting (P[0022], reducing or neutralizing a torque or cogging when rotating the first arrangement, and reducing needed force and energy input (P[0032], improved efficiencies, also see P[32] indicated that measurable gains in efficiency is realized with the magnets arrangement, and torque is being reduced or neutralized by rotating magnets and linear moving magnets, also such arrangement provides stable linear movement as stated in P[0036], P[0008], current invention improves efficiency of power sources and enhances power output as torque is stabilized and neutralized running a steady and stable device with the current magnet setup).  
Re-claim 8, Edward discloses a power generation method  comprising: rotating a first arrangement of permanent magnets (12, 12a,12b)- and transferring magnetic forces (repelling/attracting) between rotational motion (rotating magnets 12, 12a,12b) of the first arrangement of permanent magnets into reciprocating motion (moving reciprocating) of one or more permanent magnets (26,28, P[0008, rotating magnets provide repelling and attraction of second set of magnets therefore, provide linear reciprocating movement of the magnets in the second arrangement which move the shuttle, 24 is movement) in a second arrangement (26,28), wherein the reciprocating motion (24) is short (gap between 12b and 28 ‘or 12a and 26 is shown as indicated in Fig.2 which is gap 48 at 52 or 50 positions a gap .045 inch which is short, also agape of 1.17 inch is also short) such that the differences of distances between each magnet in the first arrangement (12a,12b) and one of the reciprocating magnets (26, or 28)  in the second arrangement (50 is smallest distance), when magnetically interacting with the one of the reciprocating magnets (magnet 26 in this case), is almost the same at both ends of the reciprocating motion (distance ranges from 1.17 to .045, therefore, it would be almost the same specially when the device moves back and forth which would be 1.17 inch/2, which is .585 inches considered almost the same) , with a similar magnetic force (magnetic forces are similar repel and attract will somehow be very close and equalize based on distance of rotating magnet), given magnetic force decay with distance (typically when the first magnet 12a, 12b rotate, distance will change and attraction/repelling will change and affect magnetic force) and reducing force (when first magnets are rotating, when they are far away from second magnet force is reduced, and when they get closer North pole and South pole of other second magnets attract and vice versa, see intrinsic evidence of north and south pole magnets above) needed for rotational motion of the first arrangement (12A, 12B, https://www.physics-and-radio-electronics.com/physics/magnetism/two-poles-of-magnet.html).  




    PNG
    media_image5.png
    667
    1112
    media_image5.png
    Greyscale


(repelling or attracting Edward s P[0022] reducing or neutralizing a torque or cogging when rotating the first arrangement, and reducing needed force and energy input (P[0032], improved efficiencies, also see P[32] indicated that measurable gains in efficiency is realized with the magnets arrangement, and torque is being reduced or neutralized by rotating magnets and linear moving magnets, also such arrangement provides stable linear movement as stated in P[0036], P[0008], current invention improves efficiency of power sources and enhances power output as torque is stabilized and neutralized running a steady and stable device with the current magnet setup)

ALSO, Re-claims 6-8 US 20180205303, Del Curto teach all the limitations of claims above, see Fig.1-Fig.3.  Also Distance is same, or constant, see Figures below.  


    PNG
    media_image6.png
    734
    571
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO-892.  WO2014149167 A3 Teach structure same as invention, or US 20180205303, Del Curto teach all the limitations of claims above, see Fig.1-Fig.3.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834